                          Case 1:20-cv-00329-JDB Document 32 Filed 02/22/21 Page 1 of 19
John D. Bates   Digitally signed by John D. Bates
                Date: 2021.02.22 15:20:48 -05'00'


                                                    IN THE UNITED STATES DISTRICT COURT
                                                     FOR THE DISTRICT OF COLUMBIA
           Robert A. McNeil,                )
                                            )
                       Plaintiff            )
                                            )
                 v.                         ) Civil Action No. 20-CV-00329-JDB
                                            )
           U.S. State Department,           )   26 U.S.C. §7345
           Internal Revenue Service,        )   26 U.S.C. §6213
                                            )   26 U.S.C. §6501
                       Defendants           )
           __________________________________________________________________

                                                        PLAINTIFF’S RESPONSE TO
                                                    UNITED STATES’ REPLY IN SUPPORT
                                                        OF ITS MOTION TO DISMISS

           __________________________________________________________________
                       Truth is the government’s greatest enemy. And the greatest enemy of the duplicitous

           team of AUSAs Ryan O. McMonagle and Benton T. Morton (hereinafter referred to as the

           “Team”) is the incontrovertible evidence I have provided in this case proving that the IRS’

           records concerning me, which led to the State Department’s June 27, 2018 denial of my passport

           renewal application, contain “manifest errors”. 1

                       I, Robert A. McNeil (Plaintiff, pro se), respectfully submit my Response to the United

           States’ Reply in Support of its Motion to Dismiss [31].

                       To address each issue raised in the United States’ Reply, and to clarify other relevant

           issues regarding the unlawful actions by the State Department and the IRS, and their effects on

           me, this Response is organized as follows:




           1
            Manifest Error: An error that is plain and indisputable, and that amounts to a complete disregard of the
           controlling law or the credible evidence in the record. (Black’s Law Dictionary, Third Pocket Edition,
           2006, pg. 249, ISBN-13: 978-0-314-15862-8.)
                                                              [1]
          Case 1:20-cv-00329-JDB Document 32 Filed 02/22/21 Page 2 of 19




I.     No Signed/Sworn Notices of Deficiency or Determination Were Served on Me for Any
       of the Years in Question, Therefore I Have No Federal Tax Debt

II.    The Supreme Court, in Weldon v. U.S., Docket 98-383, Confirmed (I.)

III.   McNeil Rebuts the United States’ Claim That He Cannot State A Plausible Claim
       That The Certification Of His Federal Tax Debt Was Erroneous Because Notice of
       The Certification Was Allegedly Sent To The Wrong Address

IV.    McNeil Rebuts the United States’ Claim That He Cannot Challenge The
       Certification On the Ground That The Written Notice References “Form 1040A”

V.     IRS Acting SB/SE Commissioner Lisa Beard “Certified” Two Erroneous Lists

        At the outset, and for convenience, I request that the Court, and the United States, Notice

the following sequence of events in this case leading up to the present moment:

        1. February 5, 2020 - This case originated as a FOIA lawsuit solely against the State

            Department, under 5 U.S.C. §552. [See Original Complaint, Doc 1]

        2. April 2, 2020 - State Department filed its Answer to the Original Complaint [Doc. 6]

        3. June 23, 2020 - McNeil filed his Motion for Summary Judgment [Doc. 11]

        4. July 20, 2020 - State Department filed its Motion for Summary Judgment [Doc. 12]

        5. July 20, 2020 - State Department filed its Memorandum in Opposition to McNeil’s

            Motion for Summary Judgment [Doc. 13]

        6. August 13, 2020 - McNeil filed his Amended Motion for Extension of Time [14] to

            file his response/reply to [12]

        7. August 13, 2020 - Judge Bates granted McNeil’s Motion for Extension of Time [14]

            and also issued a Minute Order setting/resetting filing deadlines to September 18,

            2020

        8. September 17, 2020 - McNeil filed his Motion to Amend/Correct Original Complaint

            and for Extension of Time [15]



                                                [2]
 Case 1:20-cv-00329-JDB Document 32 Filed 02/22/21 Page 3 of 19



9. September 21, 2020 - Judge Bates denied McNeil’s Motion to Amend/Correct

   Original Complaint and for Extension of Time [15] because it failed to comply with

   Local Civil Rule 7(m) which requires parties (including parties appearing pro se) to

   "confer with opposing counsel in a good-faith effort to determine whether there is any

   opposition to the relief sought and, if there is, to narrow the areas of disagreement"

   before filing a nondispositive motion.

10. September 21, 2020 - McNeil filed his Amended Motion to Amend/Correct Original

   Complaint and for Extension of Time [16]

11. September 24, 2020 - Judge Bates granted McNeil’s Amended Motion to

   Amend/Correct Original Complaint and for Extension of Time [16] and also set/reset

   deadlines for McNeil to file his Response to State’s Cross Motion and his Reply to

   State’s Motion to Summary Judgment to not later than October 16, 2020

12. October 16, 2020 - McNeil filed his Amended Complaint [19], adding the Internal

   Revenue Service as a second Defendant, and changing the character of the case from

   a FOIA suit under 5 U.S.C. §552 to a Judicial Review under 26 U.S.C. §7345(e), 26

   U.S.C. §6213 and 26 U.S.C. §6501

13. October 16, 2020 - McNeil filed his Reply [21] to State’s Opposition to his Motion

   for Summary [11] and his Response [22] to State’s Motion to Summary Judgment

   [12]

14. October 30, 2020 - AUSA McMonagle filed his Consent Motion to Substitute Party

   The United States of America for the Internal Revenue Service [25] and

   setting/resetting the deadline for the United States to file its answer to the Amended

   Complaint by not later than January 4, 2021




                                       [3]
            Case 1:20-cv-00329-JDB Document 32 Filed 02/22/21 Page 4 of 19



          15. November 3, 2020 - Judge Bates issued a Minute Order granting Consent Motion to

              Substitute Party The United States of America for the Internal Revenue Service [25]

          16. January 4, 2021 - AUSAs McMonagle and Morton filed United States’ Motion to

              Dismiss for Lack of Jurisdiction and Failure to State a Claim [29]

          17. January 18, 2021 - McNeil filed his Memorandum [30] in Opposition to [29] United

              States’ Motion to Dismiss for Lack of Jurisdiction and Failure to State a Claim

          18. January 28, 2021 - AUSAs McMonagle and Morton filed United States’ Reply in

              Support of its Motion to Dismiss [31]

          In United States’ Reply in Support of its Motion to Dismiss [31], and in the face of

incontrovertible evidence to the contrary, the Team continues to deny, or deliberately

misrepresent, the facts that lie at the heart of this case, i.e., the IRS records concerning me for the

years 2003 through 2006 and 2008 through 2013 contain false, inaccurate and erroneous

information upon which the State Department relied to deny my 2018 passport renewal

application and deprive me of my right to travel internationally. Below, I will discuss the

reasons they are wrong and why, despite the false statements by McMonagle and Morton, the

relief I seek under 26 U.S.C. §7345(e) is available and should be granted.

          And, while it is true I conceded that the relief I seek from the unlawful levy,

garnishment and theft of more than $30,000.00 of my property (plus interest), and the ongoing

theft of more than $1,000.00 per month from my Social Security retirement benefits, is not

available under §7345(e), the Team failed to notice, or deliberately misrepresented, the fact that

I didn’t seek relief under that statute. I sought relief under 26 U.S.C. §62132 and 26 U.S.C.

§6501. 3 [See Amnd. Comp., [19], pg. 1, 1st ¶].

          I now address these and other issues.

2
    26 U.S. Code § 6513. Time return deemed filed and tax considered paid
3
    26 U.S. Code § 6501. Limitations on assessment and collection
                                                    [4]
         Case 1:20-cv-00329-JDB Document 32 Filed 02/22/21 Page 5 of 19


  I.   No IRS Signed/Sworn Notices of Deficiency or Determination Were Served on Me
       for Any of the Years in Question, Therefore I Have No Federal Tax Debt

                                 U.S. Tax Court Case # 22578-19

                                                   Petition

       On January 10, 2020, I filed a Petition in the United States Tax Court, [See Doc. 19-3,

Petition, All], requesting that the trial be held in Dallas, Texas. In that Petition, I claimed I never

received signed, sworn Notices of Deficiency or Notices of Determination for the period 2000

thru 2018. The case, styled Robert Allen McNeil v. Commissioner of Internal Revenue, was

assigned Docket No. 22578-19.

                               The Commissioner’s Motion to Dismiss

       On March 11, 2020, Ms. Cindy Lynn Wofford, IRS Attorney, SB/SE, Dallas, Texas filed

the Respondent IRS’ Motion to Dismiss for Lack of Jurisdiction. [See Doc 19-4]. In her Motion,

Ms. Wofford writes:

        “….respondent searched his records and found no evidence that respondent issued to
       petitioner a notice of deficiency within the requisite time period for any of the tax years
       at issue.”. [Doc. 19-4, Motion, pg. 4, para. 9, emphasis added]. Further, she wrote,
       “….respondent searched his records and found no evidence that petitioner participated in
       a CDP hearing with respect to any of the tax years at issue or that Appeals issued to
       petitioner a notice of determination within the requisite time period (or any other time)
       for any of the tax years at issue.”. [Doc. 19-4, Motion, pg. 5, para. 11, emphasis added].

       Finally, under the name of Michael J. Desmond, Chief Counsel, Internal Revenue

Service, she stated “WHEREFORE, for the foregoing reasons, respondent requests that this

motion be granted.” [Doc. 19-4, Motion, pg. 6, last sentence].

The motion ended with a listing of the following attorneys:

       OF COUNSEL:
          JOSEPH W. SPIRES, Division Counsel (SB/SE)
          AUDREY M. MORRIS, Area Counsel (SB/SE, Area 6)
          MOENIKA N. COLEMAN, Area Counsel (SB/SE, Area 6)




                                                  [5]
           Case 1:20-cv-00329-JDB Document 32 Filed 02/22/21 Page 6 of 19


                                     Judge’s Order of Dismissal

       On May 21, 2020, Chief Judge Maurice B. Foley issued his Order of Dismissal for Lack

of Jurisdiction. [See Doc. 19-5]. In his Order, he wrote:

       The motion as supplemented sought dismissal on the ground that no notice of
       deficiency as authorized by section 6212 and required by section 6213(a) or
       notice of determination pursuant to section 6320 and/or 6330 of the Internal
       Revenue Code (I.R.C.) to form the basis for a petition to this Court had been
       sent to petitioner with respect to taxable years 2000 through 2018, nor had
       respondent made any other determination raised by petitioner herein with
       respect to petitioner’s tax years 2000 through 2018 that would confer
       jurisdiction on the Court, as of the date the petition was filed. {Emphasis added}

       Finally, he wrote:

       Upon due consideration, taking into account representations contained in the
       petition, and for the reasons set forth in respondent's motion, it is, ORDERED
       that respondent's Motion To Dismiss for Lack of Jurisdiction, as supplemented, is
       granted, and this case is dismissed for lack of jurisdiction with respect to each
       year placed in issue in the petition upon the ground stated in respondent's motion,
       as supplemented.

 II.   The Supreme Court, in Weldon v. U.S., Docket 98-383, Confirmed (I.)

       In Weldon v. U.S., [See Doc. 19-6], Petitioner Larry C. Weldon asserted that his tax

obligations were unenforceable because the IRS had allegedly failed to send notices of

deficiency and notices and demands for payment of taxes to his "last known address”, as

required by 26 U.S.C. 6212(b).

       The Supreme Court ruled:

       “An assessment is unenforceable, however, if it is based upon a notice of deficiency
       that is determined to be invalid because it was not mailed to the taxpayer's "last
       known address." 26 U.S.C. 6213(a). If the normal 3-year statute of limitations on
       assessment and collection specified in 26 U.S.C. 6501(a) has expired by the time a
       notice of deficiency has been determined to have been invalid, it is ordinarily too
       late for the Commissioner to issue another notice of deficiency, and the taxes are
       therefore uncollectible.” [See Doc. 19-6, pgs. 4 and 5]

       But what if these Notices were never sent to my "last known address” or never sent at all,

as was found in my tax court case? The result would be exactly the same as in Weldon:

           No notice sent = No assessment
                                                [6]
             Case 1:20-cv-00329-JDB Document 32 Filed 02/22/21 Page 7 of 19


             No assessment = No tax liability

             No tax liability = No lien, levy, garnishment or seizure of property

             No lien, levy, garnishment or seizure of property = No federal tax debt

             No federal tax debt = No authority for the IRS to place my name on a list of

              Americans with “seriously delinquent federal tax debt”

             No authority for the IRS to place my name on a list of Americans with “seriously

              delinquent federal tax debt” = No authority for the State Department to revoke my

              passport

             Also, in the instant case, since the 3-year statute of limitations has long passed, per

              Weldon = ALL debt is canceled.

             ALL debt is canceled = ALL garnished monies (more than $30,000) should be

              returned to me, with interest.

III.     McNeil Rebuts the United States’ Claim That He Cannot State A Plausible Claim
         That The Certification Of His Federal Tax Debt Was Erroneous Because Notice of
         The Certification Was Allegedly Sent To The Wrong Address

         In the United States’ Reply [31], the duplicitous Team absurdly wrote “McNeil cannot

 challenge his certification simply because the IRS allegedly sent a written notice to the incorrect

 address. Section 7345(e) does not provide or imply that the mailing of a notice of a certification

 to an incorrect or out of date address renders the certification itself “erroneous.”” [See Doc. 31,

 pg. 1, 2nd ¶].

         They are embarrassingly wrong. In fact, 26 U.S.C. §7345(e) does not define, provide or

 imply degrees of “erroneous”, thus, sending a written notice to an incorrect address, especially

 one where I have never lived, falls squarely within the definition of “erroneous”. 4



 4
  Erroneous: containing or characterized by error {error: something produced by mistake}
 https://www.merriam-webster.com/dictionary/erroneous & https://www.merriam-webster.com/dictionary/error

                                                     [7]
         Case 1:20-cv-00329-JDB Document 32 Filed 02/22/21 Page 8 of 19



        In addition, the Team’s duplicitous use of the word “allegedly” attempts, but fails

spectacularly,5 to lessen the impact of the manifest errors found in IRS’ two CP508C Notices

[See Doc. 22-2a, Exh. A, CP508C, dated June 18, 2018 and Doc. 22-2b, Exh. B, CP508C, dated

July 2, 2018].

        Further, in the United States’ Reply, the duplicitous Team absurdly wrote “McNeil

alleges that two CP508C notices were sent to an incorrect address, depriving him of the right to

“contact the IRS and inquire about, or appeal, the information contained in the Notices.”

Opposition at 2. The IRS disputes this.” [See Reply, pg. 3, 1st full ¶ ]

        Exactly what does the IRS dispute? 1) That the two CP508C notices were sent to an

erroneous address where I have never lived? Or, 2) that this error deprived me of my right to

contact the IRS and inquire about, or appeal, the information contained in the Notices?

        Both of these are indisputable facts.

        But, the Team goes on to posit more untenable theories: “Section 7345(e) does not

provide for judicial review of the sufficiency of a notification. That is because written

notification is not a prerequisite to a proper certification; having a “seriously delinquent tax

debt” is. 26 U.S.C. § 7345(a), (b). The notice requirement is therefore not an element of a claim

under Section 7345(e). The statute says as much, requiring that the Internal Revenue Service

provide the notice “contemporaneously” with the certification to the Department of State itself,

and not providing for any pre-certification review of the certification or other relief at the

administrative level. 26 U.S.C. § 7345(d). The purpose of that requirement is therefore plainly

to advise the taxpayer of his or her “right to bring a civil action under subsection (e),” (id.),


5
  Trinsey v. Pagliaro, 229 F. Supp. 647 (E.D. Pa. 1964) “The defendants' motion to dismiss for failure to
state a claim unsupported by affidavits or depositions is incomplete because it requests this Court to
consider facts outside the record which have not been presented in the form required by Rules 12(b)(6)
and 56(c). Statements of counsel in their briefs or argument while enlightening to the Court are not
sufficient for purposes of granting a motion to dismiss or summary judgment.”

                                                   [8]
          Case 1:20-cv-00329-JDB Document 32 Filed 02/22/21 Page 9 of 19



and not to provide a substantive ground for challenging the certification (or the underlying

seriously delinquent tax debt) itself.” [See Reply, pg. 3, 2nd ¶ ]

        The mental gymnastics here are astounding. Footnote 6, below provides the full

language of 26 U.S.C. §7345(e) 6, but here is the relevant excerpt for the convenience of the

Court: “After the Commissioner notifies an individual under subsection (d) 7, the taxpayer may

bring a civil action against the United States in a district court of the United States, or against

the Commissioner in the Tax Court, to determine whether the certification was erroneous or

whether the Commissioner has failed to reverse the certification.”

        Firstly, due to the undisputable fact that, because the IRS sent the two CP508C notices

to an address in Tucson, Arizona (where I have never lived), the IRS never notified me of “any

certification under subsection (a)”. This is the very definition of a “manifest error. [See

Footnote 1 ]

        Secondly, the plain language of §7345(e) gives me the right to seek judicial review to

“determine whether the certification was erroneous”, which is the purpose of this lawsuit.




6
  (e) Judicial review of certification
(1) In general
After the Commissioner notifies an individual under subsection (d), the taxpayer may bring a civil action
against the United States in a district court of the United States, or against the Commissioner in the Tax
Court, to determine whether the certification was erroneous or whether the Commissioner has failed to
reverse the certification. For purposes of the preceding sentence, the court first acquiring jurisdiction over
such an action shall have sole jurisdiction.
(2) Determination
If the court determines that such certification was erroneous, then the court may order the Secretary to
notify the Secretary of State that such certification was erroneous.
7
  (d) Contemporaneous notice to individual
The Commissioner shall contemporaneously notify an individual of any certification under subsection (a),
or any reversal of certification under subsection (c), with respect to such individual. Such notice shall
include a description in simple and nontechnical terms of the right to bring a civil action under subsection
(e).
                                                      [9]
        Case 1:20-cv-00329-JDB Document 32 Filed 02/22/21 Page 10 of 19


IV.    McNeil Rebuts the United States’ Claim That He Cannot Challenge The
       Certification On the Ground That The Written Notice References “Form 1040A”

       Their duplicity continues on page 2 of the United States’ Reply [31]: “McNeil’s assertion

that the “1040A” notation on the notice renders it defective fares no better. This is simply a

rehashed, if condensed, version of the same argument he has made in countless cases: that the

Service’s assessment of taxes against him is improper because it does not prepare a 1040 return

on his behalf when it allegedly claimed to have done so.”

       Further, on pages 4 through 6, the Team continues its nonsensical, and false,

interpretation of the facts contained in my Reply in Opposition to United States’ Motion to

Dismiss the Amended Complaint [30].

       They write: “McNeil next argues that the certification of his seriously delinquent tax debt

was erroneous because his CP508C notices suggest that he filed a Form 1040A for each of the

2003-2006 and 2008-2013 tax years. Response at 2-3. To support this point McNeil relies on a

2013 FOIA request he made. Id. He asserts this FOIA request shows that the CP508C notices he

received “contain false and misleading information, adding another element of proof that the

certifications are erroneous. Id.”

       McNeil’s Response: The duplicitous Team misleads the Court by deliberately failing to

provide my full quote: “On September 17, 2013, IRS Disclosure Manager Klaudia Villegas

responded by letter saying “This DLN is computer generated and there is no paper document

associated with it. Therefore, there are no documents responsive to your request. So, the Forms

1040/1040A referenced on the two Notices CP508C simply do not exist, evidence that the

Notices contain false and misleading information, adding another element of proof that the

certifications are erroneous, since they are based on erroneous underlying IRS records. Under

the penalty of perjury, I declare that I owe nothing to the Treasury, absent the falsified IRS




                                              [10]
         Case 1:20-cv-00329-JDB Document 32 Filed 02/22/21 Page 11 of 19



records upon which the Acting Commissioner relied to issue her certifications.” [Reply, {30},

Pg 3, 1st and 2nd ¶ ]

        The Team further misleads the Court: “McNeil does not explain why this supposed

“error” matters. It does not.” [See Footnote 4]

        On the rest of page 3, and continuing onto page 4, I most certainly did explain, in

exquisite detail, why this error matters:

        “[Parenthetically, it should be noted that the multiple lawsuits referenced by McMonagle

and Morton were initially filed to enjoin the IRS from falsifying its records to show that

nontaxpayers/”nonfilers” supposedly filed returns on claimed but false dates, and that a

“Substitute Income Tax Return” had been prepared on other claimed but false dates when it

hadn’t. “Substitute Income Tax Returns” don’t exist, therefore could not be produced, as shown

above. The litigants, including me, sought to enjoin the IRS from using falsified records to justify

issuing harassing letters, liens and levies; garnishing wages; seizing property; and indicting,

prosecuting and imprisoning otherwise innocent Americans.

        Incredibly, in case after case, DoJ attorneys (including Mr. Ryan O’Connor McMonagle)

falsified the lawsuit allegations to make it appear that the Plaintiffs were attempting to enjoin the

IRS from preparing substitute income tax returns, thereby bringing each lawsuit under the

ambit of the Tax Anti-Injunction Act (AIA), 26 U.S.C. §7421, and thus justifying dismissal based

on the claimed lack of subject matter jurisdiction. Of course, anyone who has read the AIA

knows that its jurisdictional bar is not absolute, and that it contains multiple exceptions allowing

a Court to invoke its equity jurisdiction, hear a suit and rule on its merits. Sadly, however, every

judge ignored the Plaintiffs’ actual allegations and ruled, instead, on the falsified allegations

attributed to the victims/Plaintiffs as agreed amongst the attorneys. So, Mr. McMonagle’s

assertion that “McNeil and his associates began to bring frivolous lawsuits against the judicial

                                                [11]
         Case 1:20-cv-00329-JDB Document 32 Filed 02/22/21 Page 12 of 19



officers who ruled against them” omits an important element, i.e., those suits were brought to

enjoin the judicial officers (and Mr. McMonagle), from falsifying the allegations of Complaints,

thereby committing fraud on the Court, which is anything but a frivolous claim.]”

         But, lets continue examining the Team’s false claims to the Court in this case: “Both the

United States and McNeil agree that he did not file Forms 1040A income tax returns, or any

other type of income tax returns, for any of the tax years in question.”

         McNeil’s Response: I have never agreed or admitted, and will never agree or admit, that I

did not file income tax returns for any of the years in question. The fact that, in its records, the

IRS labels me a non-filer raises this question: If the IRS labels me a “non-filer” and claims I

didn’t file forms 1040 or 1040A for any of the tax years in question, but the records for those

years show that forms 1040/1040A were filed, then who filed them? The truth is, no one did.

Based on the IRS Disclosure Manager’s FOIA response, they don’t exist [See Doc. 30-2, pg. 2,

2nd full ¶ ]. But if the Team believes they do exist, then this Court should order them to produce

the income tax returns for the Court to review. If they cannot produce them, their entire defense

fails.

         “But McNeil seems to argue that, because he did not file returns, the notice’s reference

to a Form 1040A that he did not file (but was required to file) defeats the existence of the

liabilities themselves, and renders the certification “erroneous.””

         McNeil’s Response: See Footnote 4. Contrary to the Team’s bald, presumptive assertion,

there is no evidence in the record that I was “required to file” a tax return for any of the years in

question. Further, the CP508C notices’ reference to a Form 1040A that does not exist, and

cannot be produced, most certainly renders the certification “erroneous”.

         “McNeil’s argument is nonsensical: a non-filer, who admittedly has more than $400,000

in unpaid income tax assessments cannot logically use his non-filing as a sword to defeat a

                                                [12]
           Case 1:20-cv-00329-JDB Document 32 Filed 02/22/21 Page 13 of 19



certification of his debts under 26 U.S.C. § 7345(e). Put another way, whatever the notice says in

the “form” column, he still has alleged no reason why he does not have a “seriously delinquent

tax debt.””

          McNeil’s Response: I have never admitted that I have “more than $400,000 in unpaid

income tax assessments” and never will. In fact, I have consistently stated and provided

incontrovertible evidence that, absent the IRS’ record falsification program, I owe no federal tax

debt. The Team’s bald statements that I do have such a debt, in the face of such evidence to the

contrary, are meritless. [See Sections I and II]

          “It is clear that McNeil actually seeks to argue not that there is a mere technical error on

his notice, but rather that the United States improperly assessed these liabilities in the first

place. For the reasons outlined in the United States’ motion to dismiss – none of which McNeil

directly contests – he cannot challenge the assessments against him under 26 U.S.C. § 7345(e)

because it such a challenge is not within the limited waiver of sovereign immunity of the statute,

and cannot support a claim for relief thereunder. See Mot. to Dismiss at 8-10.”

          McNeil’s Response: The Team failed to notice, or deliberately misrepresented, the fact

that I didn’t challenge the assessments or seek relief under 26 U.S.C. § 7345(e). I challenged

and sought relief under 26 U.S.C. §62138 and 26 U.S.C. §6501, indicated plainly on the first

page of my Amended Complaint. [See Amnd. Comp., {19}, pg. 1, 1st ¶ ]. [Also, see Sections I

and II] As it turns out, the Supreme Court agrees with me that, based on the evidence presented

in this case, I have no federal income tax liability for any of the years in question. The Team’s

comment regarding the waiver of sovereign immunity is, therefore, moot.

          “But even if McNeil could challenge those assessments, he certainly cannot do so under

the bogus, discredited theory that the IRS’s process for assessing the unpaid income taxes of

8
    26 U.S. Code § 6213. Time return deemed filed and tax considered paid

                                                   [13]
        Case 1:20-cv-00329-JDB Document 32 Filed 02/22/21 Page 14 of 19



nonfilers is somehow “fraudulent” because no Form 1040 is prepared by the IRS. Mr. McNeil

and his associates have raised that claim in countless lawsuits, and every court has concluded

that those challenges are barred by the Tax Anti-Injunction Act. Ellis v. Jackson, 319 F. Supp. 3d

23, 29-30 (D.D.C. 2018), reconsideration denied, 2020 WL 134864 (D.D.C. Jan. 20, 2020);

Dwaileebe v. Martineau, No. 16-cv-420, 2016 WL 9459820, at *2 (D.D.C. Dec. 31, 2016);

DePolo v. Ciraolo-Klepper, 197 F. Supp. 3d 186, 190-91 (D.D.C. 2016); Ellis v. Jarvis, No. 16-

00031, 2016 WL 3072244, at *3 (D.D.C. May 31, 2016); McNeil v. C.I.R., 179 F. Supp. 3d 1, 78

(D.D.C. 2016); Ellis v. C.I.R., 67 F. Supp. 3d 325, 332-33 (D.D.C. 2014) (“It makes no

difference that plaintiff couches those goals in terms of stopping a criminal fraud: that ‘is a

distinction without a difference. The use of the ‘created’ return directly relates to the tax

assessment and is certainly an activity that resulted in the imposition of tax liability.”).”

       McNeil’s Response: The last two sentences in the above paragraph come from Judge

Amy Berman Jackson’s twisted, conscience-shocking logic justifying her dismissal of first-

impression case Ellis v. C.I.R., 67 F. Supp. 3d 325, 332-33 (D.D.C. 2014).

       In what fair and impartial judicial system would it be “a distinction without a difference”

where a Plaintiff’s lawsuit to enjoin the IRS from falsifying it records to make it appear that a

Form 1040/1040A had been created, when it wasn’t (which is a clear act of criminal fraud), is

juxtaposed against the statement “the use of the ‘created’ return directly relates to the tax

assessment and is certainly an activity that resulted in the imposition of tax liability”?

       The truth is this: There is a clear distinction between seeking to enjoin the falsification of

federal records to make it appear that a Form 1040/1040A had been created, when it wasn’t, and

the claim that a Form 1040/1040A was created and used to form the basis for a tax assessment

and the subsequent imposition of a tax liability.




                                                 [14]
         Case 1:20-cv-00329-JDB Document 32 Filed 02/22/21 Page 15 of 19



         Yet, her flawed ruling set the precedent for all similar cases that followed and resulted in

the confiscation of homes, cars, businesses, etc.; the garnishment of wages, Social Security

benefits, pensions; revocation of passports; and the impoverishment of an untold number of

otherwise innocent Americans.

         Will this Court put a stop to this judicial fraud?

         “Because the allegedly erroneous use of the term “1040A” on the certification notice is

immaterial and McNeil’s theory is barred by the Tax Anti-Injunction Act, McNeil’s claim cannot

survive dismissal.”

         McNeil’s Response: The Team displays incredible hubris by raising the “countless cases”

in which I, and many other Plaintiffs, provided incontrovertible evidence that the IRS falsified its

records to make it appear that it prepared a 1040/1040A return and/or “Substitute for Return”

(SFR) on a certain date, when it never prepares substitute income tax returns on any date. I now

add this case to that long list. For examples, see Exh. A, Tax Court Case #22578-19, Motion to

Dismiss (with copies of Robert A. McNeil’s IRS Account Transcripts for the years 2003-2006

and 2008-2013).

         I request this Court Notice these line items at the bottom of page 1 on each transcript:

         150 Substitute tax return prepared by IRS              mm-dd-year                    $0.00

         n/a   xx210-888-00000-x

         The truth is, the IRS never prepares a Substitute Income Tax Return on ANY date, in

cases involving so-called “non-filers”. For proof, See Amnd. Comp., Doc. 30-2, Exh. B, pg. 2,

2nd ¶.

         Unable to produce the fictitious SFRs when requested by the Plaintiffs, or to overcome

the incontrovertible evidence provided by IRS Disclosure Managers in their FOIA responses

confirming that the SFRs do not exist, the judicial officers in every case (including Mr.

                                                 [15]
        Case 1:20-cv-00329-JDB Document 32 Filed 02/22/21 Page 16 of 19



McMonagle) committed fraud on the Court by 1) falsifying the explicitly written complaint

allegations to read that the Plaintiffs filed suit to enjoin the IRS from creating SFRs (which the

Plaintiffs never requested) in order to bring the lawsuits under the ambit of the Anti-Injunction

Act (AIA) 26 U.S.C. §7421.

       For a detailed discussion of this fraud, see Amnd. Comp., Doc. 19, pgs. 6 thru 8.

       So, as Footnote 6 unequivocally says, to seek judicial review of the certification, I am

only required to provide evidence that the certification is “erroneous”. Period.

       And, since I have met that burden, these two issues are fatal to their Motion to Dismiss.

 V.    IRS Acting SB/SE Commissioner Lisa Beard “Certified” Two Erroneous Lists

       Based on the evidence provided and discussed in Sections I thru IV above, the IRS’

listing of people with “significant, delinquent federal tax debt” contains multiple errors

concerning me for the ten (10) years referenced.

       As noted in my Amended Complaint [19], Acting SB/SE Commissioner, Lisa Beard

allegedly made the certification in this case. In their Memorandum [29-1], the Team asserts there

is nothing in the statute {§7345(e)} that suggests a “taxpayer” may challenge the administrative

mechanism by which the IRS tracks those debts and communicates them to the Department of

State. The attorneys are wrong. This is what §7345(e) actually says:

       “(1) In general
       After the Commissioner notifies an individual under subsection (d), the taxpayer may
       bring a civil action against the United States in a district court of the United States,
       or against the Commissioner in the Tax Court, to determine whether the certification
       was erroneous or whether the Commissioner has failed to reverse the certification.
       For purposes of the preceding sentence, the court first acquiring jurisdiction over
       such an action shall have sole jurisdiction.
       (2) Determination
       If the court determines that such certification was erroneous, then the court may
       order the Secretary to notify the Secretary of State that such certification was
       erroneous.”


                                                [16]
        Case 1:20-cv-00329-JDB Document 32 Filed 02/22/21 Page 17 of 19



       So, assuming, for the sake of argument that Mr. McMonagle is correct and Ms. Beard did

certify the two lists applicable to this case and, given the multiple errors demonstrated in

Sections I thru IV above, concerning me for the ten (10) years referenced, Ms. Beard “certified”

IRS records that were clearly erroneous, thereby destroying the Government’s “presumption of

correctness” of its records.

       As an aside, it seems reasonable that any objective observer would wonder how many of

the other 40,000+ Americans on these two lists had their passport renewal applications denied, as

I did, or their passports revoked/canceled based on erroneous, “certified” information derived

from erroneous underlying IRS records.

       This widespread harm inflicted by the Government seems ripe for a class-action lawsuit.

Relief Requested

For all the reasons shown above, I respectfully request the Court:

1. DENY the United States’ Motion to Dismiss.

2. Find that the certification concerning me was erroneous, in accordance with 26 U.S.C.

   §7345(e)(1).

3. Order the Secretary of the Treasury to notify the Secretary of State that my certification was

   erroneous, in accordance with 26 U.S.C. §7345(e)(2). A Proposed Order is filed

   contemporaneously with this Reply.

Dated: February 5, 2021

Respectfully submitted,




Robert A. McNeil
729 Grapevine Hwy#148
Hurst, TX 76054
713-806-5199
ram1949@protonmail.com
                                               [17]
        Case 1:20-cv-00329-JDB Document 32 Filed 02/22/21 Page 18 of 19


                                   Verification/Declaration

Comes now Robert A. McNeil, declaring under penalty of perjury, pursuant to 28 U.S.C. §1746,
that all the facts stated in the foregoing “Plaintiff’s Response to United States’ Reply in
Support of its Motion to Dismiss” are absolutely true and correct to the very best of my
knowledge and belief, that I have personal knowledge of almost every fact alleged. In addition,
every Exhibit referenced is material, admissible, sent and received on the dates shown, and that I
am competent to testify thereto. Every fact stated above, and every inference derived therefrom,
are absolutely true and correct, and I am presenting this Declaration under penalty of perjury.

Further, not knowing whether Texas, where I live, is technically “within” or “without” “the
United States”, since that entity has been defined in many varying ways, I request the Court
make that determination.

That said, if Texas is “without” “the United States”, as that entity is defined by this Court: “I
declare (or certify, verify, and state) under penalty of perjury, pursuant to 28 U.S.C. §1746 that
every material fact, and inference derived therefrom, presented in the foregoing document, is true
and correct.”

If Texas is “within” “the United States”, its territories, possessions, or commonwealths, as that
entity is defined by this Court: “I also declare (or certify, verify, and state) under penalty of
perjury that every material fact, and inference derived therefrom, presented in the foregoing
document, is true and correct.”

So HELP ME GOD.

Executed on February 5, 2021



__________________________
 Robert A. McNeil




                                               [18]
        Case 1:20-cv-00329-JDB Document 32 Filed 02/22/21 Page 19 of 19


                               CERTIFICATE OF SERVICE

I, the undersigned, Robert A. McNeil, hereby certify that on February 5, 2021, I electronically
filed the foregoing document by email and that it is available for viewing and downloading from
the Court’s CM/ECF system, and that the participants in the case who are registered CM/ECF
users will be served electronically by the CM/ECF system. I further certify that a copy of the
foregoing Plaintiff’s Response to United States’ Reply in Support of its Motion to Dismiss
was served on the persons listed below, by depositing the same in the U.S. Mail on or about
February 5, 2021:

The Executive Office                            Mr. Charles P. Rettig
Office of the Legal Adviser                     Commissioner, IRS
Suite 5.600                                     Office of Procedure and Administration
600 19th Street, NW                             1111 Constitution Ave. NW, Room 5503
Washington, D.C. 20522                          Washington, D.C. 20224

Mr. Monty Wilkinson                             Mr. Michael R. Sherwin
Acting U.S. Attorney General                    U.S. Attorney for the District of Columbia
U.S. Department of Justice                      555 Fourth Street, NW
950 Pennsylvania Avenue, NW                     Washington, D.C. 20530
Washington, D.C. 20530

Mr. Brian Hudak                                 Mr. Michael A. Tilghman II
Acting Chief, Civil Division                    Assistant United States Attorney
U.S. Attorney’s Office                          Civil Division
555 Fourth Street, NW                           United States Attorney’s Office for D.C.
Washington, D.C. 20530                          555 Fourth St., NW
                                                Washington, DC 20530




Robert A. McNeil




                                             [19]
